—In an action to recover damages for personal injuries, etc., the Motor Vehicle Accident Indemnification Corporation appeals on behalf of the defendants from an order of the Supreme Court, Kings County (Belen, J.), dated April 7, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against the defendants.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court correctly determined that the plaintiff Sahidha Murrell was a “qualified person” within the meaning of Insurance Law § 5202 (b) (see, e.g., Matter of Jones v MVAIC, 172 AD2d 942; Matter of MVAIC [Mitchell], 155 AD2d 296). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.